DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lameris (2018/0104898) in view of Zadeh (8,103,085).
Regarding claims 1 and 17 Lameris discloses,
Providing a first illumination (note fig. 1a block 106) of the 3D printed object (note fig. 1a block 112, object) using a first light source arrangement (note paragraph 0033, project sequence of light patterns on the object); 
Generating a plurality of images of the 3D printed object using one or more imaging devices, wherein each image of the plurality of images depicts a distinct region of the 3D printed object (note fig. 1a, block 108 and paragraph 0033, images captured by the imaging sensor 108 include the reflection of the patterned light emitted by the projector 106 off of the object 112);
 	Processing the plurality of images by a processing device (note fig. 1a block 110 and 104 and paragraph 0031, controller and computer system performs the processing of images) comprises a defect of that type of manufacturing defect (note paragraph 0054, examiner interprets defective (e.g., damaged, misshapen, broken, off-color, or any combination of the foregoing defects) as types); and determining, by the processing device and without user input, whether the 3D printed object comprises one or more manufacturing defects based on a result of the processing (note fig. 6, block 612 and paragraph 0053 and 0054), the object identification system may determine whether the identified object is defective (e.g., damaged, misshapen, broken, off-color, or any combination of the foregoing defects). Lameris does not clearly discloses using a machine learning model trained to identify one or more types of manufacturing defects of a 3D printing process, wherein an output of the machine learning model comprises, for each type of manufacturing defect, a probability that an image comprises a defect of that type of manufacturing defect.  Zadeh discloses using a machine learning model trained to identify one or more types of manufacturing defects of a 3D printing process, wherein an output of the machine learning model comprises, for each type of manufacturing defect, a probability that an image comprises a defect of that type of manufacturing defect (col. 3 lines 50-64, machine vision system detecting flaws).  Lameris and Zadeh are combinable because they are from the same field of invention.  It would have been obvious to one of ordinary skills in the art at the time the invention was effectively filed to include machine learning system in the system of Lameris as evidenced by Zadeh.  The suggestion/motivation for doing so would greater flexibility in the inspection of objects that may have degrees of allowable variability on their surface features.  It would have been obvious to combine Zadeh with Lameris to obtain the invention as specified by claim 1.

Regarding claims 2 and 18 Lameris discloses,
 	Wherein the one or more types of manufacturing defects comprise at least one of an internal volume defect within an internal volume of the 3D printed object, a surface defect on a surface of the 3D printed object, or an interface defect at an interface of the internal volume and the surface (note paragraph 0053 and 0054, e.g., damaged, misshapen, broken, off-color, or any combination of the foregoing defects, describes surface defects)

Regarding claim 3 Lameris discloses,
  	Determining whether the image comprises a contrast that renders the image unprocessable (note regarding paragraph 0022, color used to compared object images to detect defects); and responsive to determining that the image is processable, processing the image by the processing device to determine whether a defect is present in a region of the 3D printed object depicted in the image (note paragraph 0054, examiner interprets defective (e.g., damaged, misshapen, broken, off-color, or any combination of the foregoing defects). Lameris does not clearly discloses using a machine learning model.  Zadeh discloses using a machine learning model (col. 3 lines 50-64, machine vision system detecting flaws).  Lameris and Zadeh are combinable because they are from the same field of invention.  It would have been obvious to one of ordinary skills in the art at the time the invention was effectively filed to include machine learning system in the system of Lameris as evidenced by Zadeh.  The suggestion/motivation for doing so would greater flexibility in the inspection of objects that may have degrees of allowable variability on their surface features.  It would have been obvious to combine Zadeh with Lameris to obtain the invention as specified by claim 3.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lameris and Zadeh as applied to claim 1 above, and further in view of Hilliard (7,950,131).  Lameris and Zadeh discloses 3D printed object.  Lameris and Zadeh does not clearly discloses a polymeric orthondontic aligner.  Hilliard discloses 3D printed object comprises a polymeric orthodontic aligner for the patient at the treatment stage in the orthodontic treatment (note Hilliard fig. 7, block 18 and col. 8 lines 1-10).  Lameris, Zadeh and Hilliard are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include polymeric orthodontic aligner in the system of Lameris and Zadeh as evidence by Hilliard.  The suggestion/motivation for doing so would be used in dental field in as print object (note col. 1 lines 20-30).  It would have been obvious to combine Hilliard with Lameris and Zadeh to obtain the invention as specified by claim 8.

Allowable Subject Matter
Claims 4-7, 9-11 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claims 4-7, 9-11 and 19-21.
Regarding claim 4,
 	 Prior art could not be found for the features providing a second illumination of the 3D printed object using a second light source arrangement, wherein the second light source arrangement generates a different shadow pattern on the 3D printed object than the first light source arrangement; and generating a new version of the image while the 3D printed object is illuminated by the second light source arrangement.  These features in combination with other features could not be found in the prior art.

Regarding claim 5,
 	Prior art could not be found for the features wherein the 3D printed object is associated with an identifier (ID) that is printed on the 3D printed object, the method further comprising: providing an initial illumination that is different from the first illumination; generating a first image while the initial illumination is provided; performing optical character recognition on the first image; and determining the ID associated with the 3D printed object based on a result of the optical character recognition.  These features in combination with other features could not be found for the prior art.

Regarding claim 6,
 	Prior art could not be found for the features determining a digital file associated with the 3D printed object; determining, from the digital file associated with the 3D printed object, a geometry associated with at least one surface of the 3D printed object; and selecting the first light source arrangement to provide the first illumination based on the at least one surface.  These features in combination with other features could not be found in the prior art.

Regarding claims 7 and 21,
 	Prior art could not be found for the features determining a digital file associated with the 3D printed object; determining a first silhouette associated with the 3D printed object from the digital file; determining a second silhouette of the 3D printed object from at least one image of the plurality of images; comparing the first silhouette to the second silhouette; determining a difference metric between the first silhouette and the second silhouette based on the comparing; determining whether the difference metric exceeds a difference threshold; and determining that the 3D printed object comprises a gross defect responsive to determining that the difference metric exceeds the difference threshold.  These features in combination with other features could not be found in the prior art.


Regarding claims 9 and 20,
 	Prior art could not be found for the features performing edge detection on the image to determine a boundary of the 3D printed object in the image; selecting a set of points on the boundary; determining an area of interest using the set of points, wherein the area of interest comprises a first region of the image that depicts the 3D printed object within the boundary; and cropping the image to exclude a second region of the image that is outside of the area of interest, wherein the cropped image is processed by the processing device using the machine learning model.  These features in combination with other features could not be found in the prior art.

Regarding claim 10,
 	Prior art could not be found for the features determining that the 3D printed object comprises one or more manufacturing defects; determining a 3D printer that manufactured the 3D printed object; determining that the 3D printer has manufactured one or more additional 3D printed objects that also included manufacturing defects; and scheduling maintenance of the 3D printer.  These features in combination with other features could not be found in the prior art.

Regarding claim 11,
 	Prior art could not be found for the features wherein an output of the machine learning model further comprises an indication of a severity of a detected manufacturing defect, and wherein determining whether the 3D printed object comprises one or more manufacturing defects comprises determining, based at least in part of the severity of the detected manufacturing defect, whether the 3D printed object comprises one or more manufacturing defects that alone or together will degrade a performance of the 3D printed object.  These features in combination with other features could not be found in the prior art.

Regarding claim 19,
 	Prior art could not be found for the features responsive to determining that the image is unprocessable by the machine learning model, perform the following comprising: cause the plurality of light sources to modify an illumination of the 3D printed object; cause the multi-axis platform to rotate to a rotation or translational motion setting associated with the image; and cause an imaging device of the one or more imaging devices to generate a new image at the rotation or translational motion setting.  These features in combination with other features could not be found in the prior art.

Claims 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claim 12.  Prior art could not be found for the features cropping the image to exclude a second region of the image that is outside of the area of interest; processing the cropped image using a machine learning model trained to identify manufacturing defects of a 3D printing process, wherein an output of the machine learning model comprises a probability that the 3D printed object in the image comprises a manufacturing defect; and determining whether the 3D printed object depicted in the image comprises a defect from the output.  These features in combination with other features could not be found in the prior art.  Claims 13-16 depend on claim 12.  Therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
June 3, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664